Citation Nr: 1034450	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  00-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1951 to April 1973.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

The Veteran testified before a Veterans Law Judge in a hearing at 
the RO held in June 2004.  A transcript of the hearing is 
associated with the claims file.  

In February 2008, the Board reopened the previously denied claim 
of service connection for a skin disorder, as due to exposure to 
herbicides, and then remanded the reopened claim for further 
evidentiary development.  The Board again remanded the claim in 
November 2009.  

In the November 2009 remand, the Board referred several claims to 
the RO for appropriate development and adjudication.  Those 
claims were (1) service connection for allergies, (2) service 
connection for bronchial asthma, and (3) whether there was clear 
and unmistakable error (CUE) in a July 2002 RO rating decision.  
The RO did not subsequently develop or adjudicate the referred 
issues.  Therefore, the claims must be again referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The probative evidence preponderates against a finding that the 
Veteran has a skin disorder, currently manifested by senile 
purpura, and actinic keratosis, related to a period of active 
service, including his presumed exposure to Agent Orange during 
service in the Republic of Vietnam.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by the 
Veteran's active service nor is it due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim on appeal has been accomplished.  In particular, the 
VCAA duty to notify was fully satisfied by a letter sent to the 
Veteran in March 2008, which addressed what evidence was required 
to substantiate the claim and the respective duties of VA and a 
claimant in obtaining evidence.  The March 2008 letter also 
advised the Veteran of the five Dingess elements, to specifically 
include that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  

Although a notice letter fully meeting the VCAA's notice 
requirements was not provided to the Veteran before the June 1997 
rating decision on appeal, the claim was fully developed and then 
readjudicated most recently in a June 2010 Supplemental Statement 
of the Case (SSOC), which was issued after all required notice 
was provided.  Accordingly, the Board finds that any arguable 
lack of full preadjudication notice in this appeal has not, in 
any way, prejudiced the Veteran.  See Shinseki v. Sanders, ---
U.S. ----, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim on appeal.  First, the 
Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
sources the Veteran identified as having relevant records.  The 
Veteran has not identified (nor has his service representative), 
and the file does not otherwise indicate, that there are any 
additional pertinent records that should be obtained before the 
appeal is adjudicated by the Board.  See Golz v. Shinseki, 590 
F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Veteran was afforded a VA examination in April 2009.  
The Board finds that the VA examination is adequate when 
considered in conjunction with a December 2009 addendum, because, 
as shown below, it was based upon consideration of the Veteran's 
pertinent history, his lay assertions and current complaints, and 
because it describes the claimed skin disorder in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The 
Board accordingly finds no reason to remand for further 
examination.    

Finally, the Veteran testified at a Board hearing in June 2004.  
The hearing transcript shows that the Veteran did not desire to 
provide testimony specific to the claim on appeal.  He has not 
subsequently requested the opportunity to testify at a new Board 
hearing.  

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claim, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance with 
the November 2009 Board remand directives.  A remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to return the 
Veteran's claims file to the VA examiner who performed the April 
2009 skin examination to provide a rationale for his opinion.  As 
indicated, this was accomplished by the April 2009 VA examiner by 
a December 2009 addendum opinion.  For this reasons, the Board 
finds that the Board's November 2009 remand directives have been 
substantially complied with and, therefore, no further remand is 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries, 22 Vet. App. at 104-05. 

For these reasons, the Board may proceed with adjudicating the 
appeal based on the current record.




II.  Analysis

The Veteran is seeking service connection for a skin disorder, 
claimed as due to Agent Orange exposure in Vietnam.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, service connection may be established on a 
presumptive basis for a disability resulting from exposure to an 
herbicide agent such as Agent Orange.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

The Secretary of Veterans Affairs has determined that there is a 
presumptive positive association between exposure to herbicides 
and the disorders listed in 38 C.F.R. § 3.309(e).  On the other 
hand, the Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See 75 Fed. Reg. 32540 (June 8, 2010).  

Even if presumptive service connection is unavailable in a 
specific case for a diagnosed disorder based on herbicide 
exposure, a veteran is not precluded from establishing service 
connection with proof of direct causation.  Stefl v. Nicholson, 
21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that the weight of the probative evidence 
is against the Veteran's claim.  

His service treatment record (STR) shows that he was treated for 
mycotic infection of the left foot in October 1953 and November 
1953.  Then, in May 1958, he was treated for furunculosis, and in 
August 1968, he sought treatment with complaints of rash on his 
chest.  A diagnosis of contact dermatitis of the hands was made 
in December 1968.  

Although the STR shows diagnosis and treatment for dermatitis 
during service, the Veteran has not asserted that he had a skin 
disorder that persisted throughout service and after service.  In 
fact, at service separation (retirement) in January 1973, a 
physical examination of the skin was "normal," and the Veteran 
denied any skin diseases.  More recently, in September 1997, he 
wrote that he had been treated for a skin condition at VA since 
1982, which, the Board points out was approximately nine years 
following his service separation.  In other words, the evidence 
does not show, and the Veteran does not maintain, that he has had 
continuous skin symptoms since service.  

Rather, he contends that he has a skin disorder due to Agent 
Orange exposure.  His service records confirm that he had service 
in the Republic of Vietnam.  Therefore, he is presumed to have 
been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  

The post-service treatment records show that the Veteran has been 
diagnosed with a skin disorder.  At VA in June 1982 he complained 
of having some spots on his skin that increased with time and got 
hypertrophic.  Physical examination revealed some macular 
hyperpigmented lesion on the thighs.  Subsequent VA treatment 
records, including a February 1989 dermatology note, show a 
diagnosis of nummular dermatitis.  Also, at VA in May 1997, the 
Veteran complained of scattered skin lesions for several years.  
A diagnosis of solar keratosis was made.  Then, an (unrelated) 
April 2002 VA discharge summary lists the Veteran's clinical 
diagnoses to include Job syndrome, actinic keratosis, and 
seborrheic dermatitis.  Finally, the Veteran underwent a VA 
examination in April 2009 in connection with his present claim.  
Based on the examination results, the VA examiner diagnosed the 
Veteran with senile purpura and actinic keratosis.  

In summary, the Veteran is shown to have service in Vietnam.  
Many years after service he was diagnosed with nummular 
dermatitis, solar keratosis, Job syndrome, actinic keratosis, and 
seborrheic dermatitis, senile purpura and actinic keratosis.  
None of these skin disorders, however, is listed in 38 C.F.R. 
§ 3.309(e) as a disorder for which a causal connection to 
herbicide exposure is presumed.  Accordingly, presumptive service 
connection under 38 C.F.R. § 3.309(e) is not warranted on this 
basis.  

Additionally, the weight of the evidence does not establish an 
etiological relationship between the Veteran's presumed Agent 
Orange exposure and a post-service skin disorder.  See Stefl, 21 
Vet. App. 120; Combee, 34 F.3d 1039.

On this issue, the record contains some evidence tending to weigh 
in support of the Veteran's claim and some evidence tending to 
weigh against his claim.  Under such circumstances, the Board's 
duty is to assess the probative weight of the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  Where there is 
conflicting medical evidence, the Board may not ignore or 
disregard a medical professional's conclusions, but the Board is 
not obligated to accept any physician's opinion.  See Willis v. 
Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 69.  
In fact, the Board may favor one medical opinion over another if 
it offers an adequate statement of reasons or bases.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

Favorable to the Veteran's claim, the record contains a September 
2003 VA treatment note showing that the Veteran reported having 
skin rashes.  The diagnosis was dermatitis "reported as 
chronic/Agent Orange exposed."  Although this notation is 
somewhat favorable to the Veteran's claim, the Board finds that 
it has very limited probative value.  First, the assessment was 
"reported as" due to Agent Orange, but no explanation is given 
for the basis of this link.  Without a clear, supporting 
analysis, this determination has limited probative value.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Plus, 
the treatment note does not indicate if it was the independent 
assessment of a medical professional.  To the contrary, an 
overall reading of the treatment note indicates that it was not 
meant to be an opinion relating the Veteran's dermatitis to his 
Agent Orange exposure.  Rather, it is merely a transcription of 
the Veteran's lay history.  Such an assessment, where unenhanced 
by any additional medical comment, is without probative value.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (explaining that 
transcriptions of a veteran's medical history does not does not 
become competent medical evidence merely because the transcriber 
is a medical professional).  For these reasons, the Board finds 
that the September 2003 VA treatment note has very little 
probative value in support of the Veteran's claim.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  

The Veteran himself has also indicated that his current skin 
disorder is due to Agent Orange exposure.  The Board finds that 
his assertions are credible, but the etiological relationship 
between a post-service skin disorder and Agent Orange exposure is 
not a medical issue capable of lay observation.  In fact, it is 
an advanced medical issue regarding the pathology of disease.  In 
other words, it is not the type of medical question for which lay 
evidence is competent evidence.  Moreover, the Veteran has not 
otherwise identified a contemporaneous medical opinion relating a 
skin disorder to his Agent Orange exposure during service, and 
the record contains no descriptions supporting a later medical 
professional's diagnosis or etiology opinion, except as 
indicated.  Accordingly, the Veteran's own conclusory lay opinion 
is not probative evidence supporting his claim.  See Davidson, 
581 F.3d at 1316; Jandreau , 492 F.3d at 1376-77.

In summary, the favorable evidence consists of a September 2003 
VA treatment note and the Veteran's own lay opinion.  This 
evidence, however, is not highly probative for the reasons given.  

Weighing against his claim, the Veteran underwent a VA 
examination in April 2009.  As indicated above, the VA examiner, 
based on the examination results and record review, diagnosed the 
Veteran with senile purpura and actinic keratosis.  The VA 
examiner then opined that the Veteran's skin conditions are not 
due to herbicide exposure.  The Board finds that the VA 
examiner's conclusion is highly probative.  First, the VA 
examiner's opinion is clearly articulated.  Plus, the VA examiner 
based his opinion on a review of the claims file, the Veteran's 
own assertions regarding his history and current complaints, and 
a clinical evaluation.  These factors indicate that the VA 
examiner was fully aware of the pertinent factual premise of the 
Veteran's case.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The VA examiner also provided a supporting rationale for his 
opinion.  See id.  He explained in a December 2009 addendum that 
actinic keratoses are pre-malignant skin lesions that occur in 
sun-exposed areas and are due primarily to ultraviolet exposure 
from the sun.  The VA examiner went on to note that the Veteran's 
disorders are not listed as a condition or skin disease 
associated with Agent Orange or herbicide exposure.  

Overall, the VA examiner provided a medical opinion that is 
clearly articulated, based on an informed factual predicate, and 
supported by a reasoned analysis.  Therefore, it carries 
significant probative value.  See id.  

In summary, the record contains some evidence supporting the 
Veteran's claim and some evidence weighing against his claim.  
For the reasons given, the Board has found that the most 
probative evidence consists of the April 2009 VA examiner's 
opinion, which weighs against his claim.  

For these reasons, the Board finds after careful review of the 
entire record that the weight of the evidence is against the 
Veteran's claim.  A skin disorder for which service connection 
may be established on a presumptive basis under 38 C.F.R. 
§ 3.307, was not manifest to a degree of at least 10 percent 
within one year of the Veteran's last herbicide exposure.  See 
38 C.F.R. § 3.307.  Plus, the weight of the most probative 
evidence establishes that he does not have a current skin 
disorder etiologically related to his presumed in-service Agent 
Orange exposure.  See Stefl, 21 Vet. App. 120; Combee, 34 F.3d 
1039.  Accordingly, service connection is not warranted, and his 
claim must be denied.  In reaching this conclusion the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  







ORDER

Service connection for a skin disorder is denied.  



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


